Name: Commission Regulation (EC) No 1014/96 of 5 June 1996 amending Regulation (EC) No 1489/95 setting export refunds for fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy;  cooperation policy
 Date Published: nan

 6. 6. 96 EN Official Journal of the European Communities No L 135/13 COMMISSION REGULATION (EC) No 1014/96 of 5 June 1996 amending Regulation (EC) No 1489/95 setting export refunds for fruit and vegetables be informed of the updated position with regard to those quantities; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 26 (11 ) thereof, Whereas Commission Regulation (EC) No 1 489/95 (3), as last amended by Regulation (EC) No 623/96 (4), fixes the quantities which may be covered by applications for export licences other than food and aid; Whereas Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables 0, as last amended by Regulation (EC) No 2702/95 (6), lays down the criteria for establishing the quantities for which export licences may be issued; whereas, in the interests of transparency, exporters should HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1489/95 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1996. For the Commission Franz FISCHLER Member of the Commission (&lt;) OJ No L 118 , 20. 5. 1972, p. 1 . f) OJ No L 132, 16. 6. 1 995, p. 8 . (3) OJ No L 145, 29. 6. 1995, p. 75. b) OJ No L 89, 10 . 4. 1996, p. 11 . (0 OJ No L 145, 29. 6. 1995, p. 68 . (s) OJ No L 280, 23. 11 . 1995, p. 30. No L 135/14 EN Official Journal of the European Communities 6. 6. 96 ANNEX 'ANNEX II INDICATIVE RATES AND QUANTITIES LAID DOWN FOR THE ALLOCATION OF LICENCES WITHOUT ADVANCE FIXING OF THE REFUND Product Product code Destination code (') Refund rate (ECU/ tonne net) Quantities provided for per licence issuing period (in tonnes) May/June 1996 Tomatoes 0702 00 15 100 0702 00 20 100 0702 00 25 100 0702 00 30 100 0702 00 35100 0702 00 40 100 0702 00 45100 0702 00 50 100 F 41,3 22 824 Shelled almonds 0802 12 90 000 F 88,9 729 Hazelnuts in shell 0802 21 00 000 F 103,8 20 Shelled hazelnuts 0802 22 00 000 F 200,2 1 152 Walnuts in shell 0802 31 00 000 F 128,7 mÃ Ã Ã Ã Ã Ã ^Ã Ã BÃ tÃ Ã Ã Ã Ã Ã Ã m m!Ã iÃ tÃ Ã Ã Ã Ã IItÃ ^Ã Ã Ã Ã Ã  M  ::          M  Oranges 0805 10 01 200 0805 10 05 200 0805 10 09 200 0805 10 11 200 0805 10 15 200 0805 10 19 200 0805 10 21 200 0805 10 25 200 0805 10 29 200 0805 10 31 200 0805 10 33 200 0805 10 35 200 0805 10 37 200 0805 10 38 200 0805 10 39 200 0805 10 42 200 0805 10 44 200 0805 10 46 200 0805 10 51 200 0805 10 55 200 0805 10 59 200 0805 10 61 200 0805 10 65 200 0805 10 69 200 A C 101,0 Lemons 0805 30 20 100 0805 30 30 100 0805 30 40 100 F 124,0 Table grapes 0806 10 21 200 0806 10 29 200 0806 10 30 200 0806 10 40 200 0806 10 50 200 0806 10 61 200 0806 10 69 200 F 44,5 711 6. 6. 96 EN Official Journal of the European Communities No L 135/15 Product Product code Destination code (') Refund rate (ECU/ tonne net) Quantities provided for per licence issuing period (in tonnes) May/June 1996 Apples 0808 10 51 910 0808 10 53 910 0808 10 59 910 0808 10 61 910 0808 10 63 910 0808 10 69 910 0808 10 71 910 0808 10 73 910 0808 10 79 910 0808 10 92 910 0808 10 94 910 0808 10 98 910 A B D 73,5 Ã  §|| Peaches and nectarines 0809 30 11 100 0809 30 19 100 0809 30 21 100 0809 30 29 100 0809 30 31 100 0809 30 39 100 0809 30 41 100 0809 30 49 100 0809 30 51 100 0809 30 59 100 E 45,9 301 (') The destination codes are defined as follows: A: Norway, Iceland, Greenland, Poland, Hungary, Romania, Bulgana, Albania, Estonia, Latvia, Lithuania, Armenia, Azerbaijan, Belarus, Georgia, Kazakh ­ stan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, Bosnia-Herzegovina, Croatia, Slovenia, Former Yugoslav Republic of Macedonia, Malta; B: Faeroes, African countries and territories except South Africa, countries of the Arabian Peninsula (Saudi Arabia, Bahrain, Qatar, Oman, United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Quaiwain, Ras al Khaimah, Fujairah), Kuwait, Yemen), Syria, Iran, Jordan, Bolivia, Brazil, Vene ­ zuela, Peru, Panama, Ecuador, Colombia; C: Switzerland, Czech Republic, Slovakia; D: Hong Kong, Singapore, Malaysia, Indonesia, Thailand, Taiwan, Papua New Guinea, Laos, Cambodia, Vietnam, Uruguay, Paraguay, Argentina, Mexico, Costa Rica; E: All destinations except Switzerland; F: All destinations.'